Citation Nr: 0817347	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from a laparotomy with 
gastrotomy and oversewing of a bleeding gastric ulcer, for 
accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151 for the death of the veteran 
claimed to have been caused by VA medical and surgical 
treatment from July 2001 to January 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.  He died on January [redacted], 2002.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In June 2006, the Board remanded this case for additional 
development; it is again before the Board for further 
appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The appellant must be given proper notice that informs her of 
what is necessary to substantiate her claims for accrued 
benefits and for cause of death under 38 U.S.C.A. § 1151 
(West 2002), of what evidence VA will seek to provide and 
what she is expected to provide, and asks her to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In July 2001, the veteran underwent an exploratory laparotomy 
and oversewing of a gastric ulcer at the VA Medical Center 
(VAMC) in Little Rock, Arkansas.  When the veteran returned 
in August 2001 for suture removal, additional surgery was 
performed for wound dehiscence.

Three days after discharge, the veteran was admitted to a 
private hospital in critical condition with significant upper 
gastrointestinal bleeding and melena.  Upon endoscopy, a 
large gastric ulcer and hiatal hernia were discovered.  He 
underwent an immediate subtotal gastrectomy.  Numerous 
complications occurred over the next month of 
hospitalization, but he was discharged in late September 
2001.  He was readmitted to the private hospital in November 
2001 for an enterocutaneous fistula.  Treatment was started 
with an octreotide drip, but because it appeared that the 
veteran would require another lengthy hospitalization and 
because of the availability of octreotide, the veteran was 
transferred back to the VAMC where he was treated until 
discharge in early December.

In a statement dated in September 2001, the appellant alleged 
that the doctors responsible for the veteran's surgeries 
performed at a VA medical facility in July 2001 and again in 
August 2001, caused him grievous bodily harm.  The next month 
the veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 for disability resulting from the VA hospital care he 
received in July and August 2001.

In a letter dated in October 2001, the VA Medical Center 
Director informed the appellant that "corrective measures 
have been taken to prevent such occurrences in the future."

The veteran died at home in January 2002.  The certificate of 
death listed the cause of death as cardiorespiratory arrest 
due to a probable pulmonary embolism and congestive heart 
failure and immobility.  The veteran had a history of 
multiple medical problems, including degenerative joint 
disease, chronic obstructive pulmonary disease, and bleeding 
gastric ulcers.

In February 2003, a VA physician reviewed the records 
available at that time and offered his opinion that he found 
no evidence of carelessness, neglect, or lack of proper skill 
or any error in judgment or similar instances of fault on the 
part of VA. The physician stated his opinion that it is 
likely that the surgery performed in July 2001, and the 
complications contributed to the veteran's death.  

At a hearing at the RO in February 2004, the widow testified 
that she expressed concern about fluid drainage from the 
veteran's surgical wound at the time of his VAMC discharge 
following the surgery in July 2001 and that when she brought 
him back to have the stitches out, his intestines popped out 
of a hole probably six inches in diameter and probably two 
inches deep.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 
1151, the only requirement was that additional disability or 
death was "the result of" VA hospital care, medical or 
surgical treatment, or examination.  However, 38 U.S.C.A. § 
1151 has been amended and, for claims filed on or after 
October 1, 1997, the amended statute indicates, in part, that 
in order for a disability or death to qualify for 
compensation, the proximate cause of the disability or death 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable. 38 U.S.C.A. § 1151.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in addition to a showing of 
additional disability or death, there must be evidence that 
the hospital care, medical or surgical treatment, or 
examination caused the additional disability or death, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or that VA 
furnished treatment without the informed consent of the 
veteran and his representative, in compliance with 38 C.F.R. 
§ 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent. Consent 
may be express or implied as specified under 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the 
proximate cause of the disability or death is an event not 
reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), 
whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The appellant contends that the veteran did not give consent 
to the treatment he received in July and August 2001 at the 
VA medical center in Little Rock, Arkansas (Little Rock 
VAMC).  VA treatment records show a notation that the veteran 
was informed about and agreed to the procedure performed in 
August 2001.  However, there is no notation that the veteran 
provided informed consent to the initial procedure in July 
2001.  As such, whether the veteran provided informed consent 
is particularly important in the present case.  The Board 
remanded this case in order for the AOJ to obtain all records 
pertaining to the treatment administered by the VA in August 
and July, 2001, to include nurse's notes, administrative 
records and informed consents.  It appears that the AOJ 
requested these records, however they are not in the claims 
file.  On remand, the AOJ should again specifically request 
these records from the Little Rock VAMC, and obtain a 
negative response if these records are not available.  

In addition, paragraph 2 on the June 2006 instruction 
paragraphs instructed the AOJ to request copies of all 
written or electronic correspondence, investigation records, 
and evidence of corrective measures, other than those 
protected by employee privacy regulations, associated with 
the issues discussed in the Medical Center Director's October 
2001 letter to the appellant.  It does not appear that the 
AOJ made this request.  Therefore, this case must be remanded 
for compliance with the Board's June 2006 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The duty to assist includes obtaining a VA medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The Board remanded this 
case to obtain a medical opinion concerning the cause of the 
veteran's death.  A November 2006 VA examiner reviewed the 
veteran's file and noted that he could not find a consent for 
the initial surgical procedure in July 2001, but that the 
lack of documentation in the medical records did not mean it 
was not completed.   He opined that, assuming the veteran did 
not consent to the procedure, there was less than a 50 
percent probability that additional disability and death 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment or delay in furnishing medical care.  It 
appears that the examiner is only referring to the initial 
procedure.  The Board finds that, in order to adequately 
fulfill the duty to assist, after any additional records are 
associated with the veteran's claims file, it should be 
returned to the examiner who provided the November 2006 
opinion in order for him to opine whether the second 
procedure, in August 2001, was the result of carelessness, 
negligence, lack of proper skill, error in judgment or delay 
in furnishing medical care.  In addition, the examiner should 
provide an opinion as to whether the veteran's death was an 
event not reasonably foreseeable, based on what a reasonable 
health care provider would not have considered to be an 
ordinary risk of the treatment provided.  In other words, 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with an informed consent.

In the opinion of the Board, additional development is 
necessary. Accordingly, the case is REMANDED for the 
following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that informs her of the 
information and evidence not of record 
(1) that is necessary to substantiate her 
claims for accrued benefits and for cause 
of death under 38 U.S.C.A. § 1151 (West 
2002); (2) that VA will seek to provide; 
(3) that she is expected to provide; and 
(4) must ask the claimant to provide any 
evidence in her possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

2.  The AOJ should attempt to obtain 
complete administrative files associated 
with the veteran's treatment from the 
VAMC in Little Rock, Arkansas from July 
28, 2001, to January [redacted], 2002, including 
documentation of informed consent for all 
surgical treatment.  If the VA's attempts 
to obtain copies of these records and the 
veteran's consent are unsuccessful or if 
such records are unavailable, the 
provider should so state.

3.  The AOJ should request copies of all 
written or electronic correspondence, 
investigation records, and evidence of 
corrective measures, other than those 
protected by employee privacy 
regulations, associated with the issues 
discussed in the Medical Center 
Director's October 2001 letter to the 
appellant.  If these records are 
unavailable, the provider should so 
state.

4.  After completion of the above, the 
AOJ should make arrangements for the 
veteran's claims file to be returned to 
the examiner who provided the November 
2006 opinion.  The claims file, this 
remand and treatment records must be made 
available to the examiner for review of 
the pertinent evidence, and the report 
should so indicate.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
(1) that the medical care provided by VA 
during either July or August 2001, or 
both, caused additional disability beyond 
the natural progress of disease for which 
care was furnished which eventually led 
to his death; (2) that the medical care 
provided by VA during either July or 
August 2001, or both, directly caused his 
death; (3) if the answer to (1) or (2) is 
affirmative, whether it is at least as 
likely as not (50 percent or more 
probability) that the resulting 
additional disability or death was caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing medical care in the procedures 
performed in either July OR August 2001, 
or both, or VA's failure to exercise the 
degree of care that would be expected of 
a reasonable health care provider while 
performing the procedures in either July 
or August 2001, or both; (4) if the 
examiner finds that the medical care 
provided in July or August 2001 caused 
additional disability or death, but that 
VA did not show carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing medical care in either July 
or August 2001, and did not fail to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider, please explain in detail.

In addition, the examiner should note 
whether there are consent forms in the 
claims file for each of the July and 
August 2001 procedures and, if so, 
whether they adequately explain the 
proposed diagnostic or therapeutic 
procedure or course of treatment; the 
expected benefits; reasonably foreseeable 
associated risks, complications, or side 
effects; reasonable and available 
alternatives; and anticipated results if 
nothing is done.  Finally, the examiner 
should opine whether the cause of the 
veteran's death was an event not 
reasonably foreseeable and whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent.

If the etiology of the veteran's 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, taking into consideration the 
provisions of 38 C.F.R. § 3.361 (2007).  
If any determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, 
including the provisions of 38 C.F.R. 
§ 3.361 and 3.1000 (2007).  The appellant 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



